Per Curiam.

We have reviewed the record and accept the findings and conclusions of the board. Neglect of an entrusted legal matter warrants the sanction of suspension. Cleveland Bar Assn. v. Droe (1996), 77 Ohio St.3d 89, 671 N.E.2d 230. In view of the repetitive nature of respondent’s violations, we hereby suspend respondent from the practice of law for two years, with one year of the suspension stayed and respondent placed on probation for that one-year period. As conditions of probation, respondent is to enter into a contract with OLAP or a similar monitoring agency, attend counseling and support-group meetings regularly, maintain regular contact with a legal mentor, remain alcohol-free, and attend legal-office management courses for a minimum of twelve hours, as a part of his Continuing Legal Education requirement. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.